Citation Nr: 1108563	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  04-28 460A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for fibromyalgia with sleep disturbance and depression (fibromyalgia disability) on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty with the Army from July 1975 to July 1976 and with the Air Force from August 1978 to May 1995.

This matter came to the Board of Veterans' Appeals (Board) initially on appeal from an August 2003 rating decision issued by the Washington, DC RO (Washington RO), which, in part, assigned a 20 percent rating for the Veteran's fibromyalgia disability, effective June 13, 2002.  The Veteran perfected appeals to the disability rating and the effective date assigned.  Following the transfer of jurisdiction to the Baltimore, Maryland RO (Baltimore RO), in a December 2004 rating decision, the Baltimore RO assigned an earlier effective date of April 18, 1999, for the 20 percent rating.  

In April 2005, the Veteran testified during a Central Office (CO) hearing before the undersigned Veterans Law Judge; a copy of the hearing transcript is in the record.  During that CO hearing, the Veteran indicated that he was satisfied with the newly-assigned effective date and withdrew his appeal with regard to that issue.  Therefore, this issue is no longer in appellate status.

In an August 2009 decision, the Board granted a 40 percent rating for fibromyalgia with sleep disturbance and depression.  This rating was implemented, in a September 2009 rating decision issued in October 2009, effective from June 13, 2002.  In the August 2009 decision, the Board found that the record had raised the issue concerning whether extraschedular consideration was warranted for the Veteran's fibromyalgia disability under the provisions of 38 C.F.R. § 3.321(b)(1), and this issue was remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for further notice and development.
 
In January 2011, the Veteran submitted another statement basically reiterating arguments or assertions previously made.  Thus, a waiver of RO consideration is not needed.  See 38 C.F.R. § 20.1304 (2010).

The issues of entitlement to ratings in excess of 10 percent for status post laminectomy and diskectomy for herniated nucleus pulposus, at L5-S1 (lumbar spine disability) and for spondylosis of the cervical spine (cervical spine disability), have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action. 


FINDING OF FACT

The evidence of record does not present a disability picture that is so exceptional or unusual in nature to render inadequate the regular schedular standards.


CONCLUSION OF LAW

The criteria for an extraschedular evaluation for fibromyalgia with sleep disturbance and depression are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.16, 4.71a, Diagnostic Code 5025 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010), was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). 

VA's notice requirements also apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings, as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In an August 2002 pre-rating notice letter and a July 2006 letter, the RO described the evidence necessary to substantiate an increased rating for the Veteran's fibromyalgia disability, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The July 2006 letter also informed the Veteran of how disability ratings and effective dates are assigned consistent with Dingess.  In compliance with the Board's August 2009 remand instructions, the AMC explained the evidence necessary to substantiate entitlement to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1), as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  Accordingly, there is no possibility of prejudice to the appellant under the notice requirements of Pelegrini and Dingess.  VA issued a supplemental statement of the case (SSOC) with regard to the issue of entitlement to an extraschedular rating in December 2010.  Hence, while some of this notice was provided after the initial rating action on appeal, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or an SSOC, is sufficient to cure a timing defect).  Thus, any VCAA notice error in regard to the issue denied herein is deemed harmless and does not preclude appellate consideration of the matter decided on appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter decided on appeal.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, private and VA treatment records, and statements from healthcare providers submitted by the Veteran.  The Veteran was given VA examinations in September 2002 and April 2008.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative, on the Veteran's behalf.  In an October 2009 VA Form 21-4138, the Veteran indicated that what was already in his records should be adequate for rating purposes.  In compliance with the Board's August 2009 remand instructions, the case was referred to the Director, Compensation and Pension (C&P) Service, who reviewed the claims file and determined that entitlement to an extraschedular rating for the Veteran's fibromyalgia disability was not warranted.  This opinion, along with the other evidence of record is sufficient for the Board to make a decision on the matter decided herein.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that VA has substantially complied with the Board's previous remand with regard to the claim decided herein.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  




II. Analysis

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2010).

In cases where entitlement to compensation has already been established and an increase in the disability rating is at issue, as here, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In the present case, the Veteran's service-connected fibromyalgia disability is currently rated as a maximum 40 percent disabling under Diagnostic Code 5025.  Under that diagnostic code, fibromyalgia (fibrositis, primary fibromyalgia syndrome) with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms warrants a maximum 40 percent rating for symptoms that are constant, or nearly so, and refractory to therapy.  "Widespread pain" is defined as pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  38 C.F.R. § 4.71a, Diagnostic Code 5025.

In the August 2009 decision, the Board found that the evidence of record showed that the Veteran currently has nearly constant, widespread pain, fatigue, and tenderness attributed to his fibromyalgia.  Treatment records reflect that he has trigger point injections consistently performed all over his body, namely to the right deltoid and right quadriceps, right lateral and medial epicondyle, left prepatellar bursa, left epicondyle, left deltoid, paraspinal musculature at C6-C7, left shoulder, right shoulder, left costochondral margin, left sacroiliac joint, left knee, and right knee.  His fibromyalgia symptoms appear constant and refractory to therapy.  He receives physical therapy and massage therapy on a regular basis.  The medical evidence of record also reflects that he has at least five flare-ups a year with each flare-up lasting for about eight weeks.  The pain is constant (daily), but worse during a flare-up.  Despite treatment with manipulation, local injections, physical therapy, and medication, the Veteran still suffers from pain on a daily basis.  Resolving all reasonable doubt in the Veteran's favor, the Board found that the evidence supports a 40 percent rating for his fibromyalgia, the maximum evaluation possible under Diagnostic Code 5025.  38 C.F.R. § 4.7.  The Board also found that the Veteran's disability has been no more than 40 percent disabling since the date his claim was filed, therefore staged ratings were not warranted, because this evidence represented the Veteran's greatest level of functional impairment attributable to this condition since that date.  Pages 8 to 13 of the Board's August 2009 decision describe the evidence relied upon in establishing entitlement to a maximum 40 percent rating and are incorporated herein.

In an October 2009 response to the September 2009 VCAA notice letter, the Veteran indicated that he retired on June 4, 2009, largely due to his fibromyalgia, although he continues to consult 12 hours per month.  He enclosed statements from S. M., LMT, and C. L. A., LCSW.  Mr. S. M. stated that the Veteran was a former massage client of his from about 1995 to 1998; that, during this time period, the Veteran experienced substantial loss of muscle tone accompanied with a high level of discomfort; and that he advised the Veteran that the massage techniques he used no longer seemed to be effective for his deteriorating condition.  While Ms. C. L. A. indicated that she was the program manager for the Abused Persons Program (APP) throughout the 1990s, retiring in 2003.  She stated that the Veteran was employed as an independent professional counseling contractor with APP in the mid- to late 1990s providing intake and group counseling services to domestic violence offenders, which requires thorough and exacting recordkeeping of offenders' compliance.  Ms. C. L. A. recalled the Veteran holding and supporting his hand and wrist as he wrote and at rest, noting that he had a medical statement indicating that it would be advisable for handwriting to be limited.  To accommodate the Veteran's request, APP shifted more intakes to others and the Veteran continued on with APP in a reduced service capacity.  

In a June 30, 2010 advisory opinion, the Director, C&P Service reviewed the claims file, to include private and VA treatment records, various statements from the Veteran's wife, employer, treating private rheumatologist, private physical and massage therapists, and VA neurologist, in addition to the Veteran's own statements and testimony.  In a September 29, 2008 statement, the Veteran's employer reported that the Veteran reduced his hours for work in 2002 on the advice of his VA physician and that since then, his hours had varied between 18 and 36 hours per week, adding that the Veteran has proven incapable of maintaining over 36 hours and was then at 28 hours per week.  

The provisions of 38 C.F.R. § 3.321(b)(1) require a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of regular schedular standards.  The threshold determination in cases of potential entitlement to an extraschedular evaluation is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  See Thun v. Peake, 22 Vet. App. 111, 116 (2008).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

The Director, C&P Service indicated that the evidence available for review as of the date of the advisory opinion showed that the Veteran suffers from daily pain associated with his fibromyalgia disability as well as at least five flare-ups a year which last for about eight weeks and interfere with his occupational performance.  While the evidence shows that manifestations of the service-connected fibromyalgia affect the Veteran's ability to discharge his occupational responsibilities, no definitive evidence is found to show that the disability picture presented in the record is not adequately contemplated by the rating schedule.  Consequently, the Director, C&P Service concluded that entitlement to an extraschedular rating for the Veteran's fibromyalgia with sleep disturbance and depression under 38 C.F.R. § 3.321(b)(1) is not warranted at this time.

Washington VA Medical Center treatment records dated from December 2009 to September 2010 reflect continuing treatment for fibromyalgia manifested by complaints of pain and tenderness, insomnia, and fatigue.  Despite treatment with manipulation, local injections, physical therapy, and medication, the Veteran's fibromyalgia symptoms appear constant and refractory to therapy.  This evidence is similar to that reviewed by the Director, C&P Service.

In a January 2011 statement, the Veteran reiterated that three of his treating physicians (a rheumatologist, pain specialist, and a VA neurologist) had advised him that reducing or stopping work altogether would result in his feeling better.  As a result, he reduced his hours and tried to juggle his schedule to allow for rest or to be able to stay home when flare-ups were at their worst.  These coping mechanisms worked with increasing ineffectiveness as time went on.  He often came home from work and went straight to bed, and/or spent most of the weekends in bed with energy less periods that he referred to as "lost days."  The Veteran was able to maintain a flexible work schedule, but often not without pain and with reduced effectiveness.  His goal was to save enough money to be able to supplement his income to be able to retire and bridge the period between retirement and Social Security retirement eligibility at age 62 (September 17, 2011).  On June 4, 2009, he "retired" under this plan and was able to work out an arrangement with his employer to stay on as a consultant working 12 to 18 hours per month from home, which helped make the plan work.  The Veteran added that: "Clearly the loss of income is far greater at an average of 14 hours per month . . . . as opposed to full-time work averaging 173 hours per month than is compensated by the maximum rating of 40 [percent for his fibromyalgia] disability."  He indicated that he had declined several employment opportunities because they were full time only and he is unable to do that.  Even though he has more time and energy to exercise, which seems to help his symptoms, he continues to have flare-ups and receive shots for them about every 10 weeks and he still has "lost days" but they are less frequent and he is able to stay in bed until noon if necessary.  The Veteran concluded that his doctors proved correct, and he does feel significantly better not working.  

With regard to the above statement, the Board must point out that the Veteran does not assert that he has been unable to obtain employment due his service-connected fibromyalgia.  The Veteran's ability to perform at a minimum the occupational tasks comparable to his professional training, by reducing his work hours and earning income sufficient to offset his retirement, fails to demonstrate that he has been unemployable due to his service-connected fibromyalgia.  For these reasons, extraschedular consideration under the provisions of 38 C.F.R. Part 4, § 4.16(b) (2010) is not warranted in this case.

Under the circumstances of this case, the Board finds there is nothing in the record, which takes the Veteran's case outside of the norm of similarly situated Veterans with a similar disability rating.  Instead, the record evidence shows that the Veteran's fibromyalgia is manifested by widespread musculoskeletal pain and tender points, sleep disturbance, fatigue and depression, which are constant and refractory to therapy.  Since the criteria in the rating schedule reasonably describe the symptomatology and severity of the Veteran's fibromyalgia, his disability picture is contemplated by the rating criteria supporting a 40-percent rating; thus, the maximum 40-percent rating assigned for this disability is adequate.  Moreover, in making this determination, "§ 3.321(b)(1) does not contemplate or require a calculation of the income that may have been realized because of a service-connected disability."  Thun v. Peake, 22 Vet. App. at 115-117.  Thus, contrary to the Veteran's argument, his reduced working hours and loss of income, which he purports are due to his fibromyalgia, would likewise be contemplated by the average impairment of earning capacity represented by the maximum 40-percent schedular rating already assigned for that disability.  Id.  In light of the above analysis, the Board concludes that the RO properly determined that there was no basis for a finding that such criteria are inadequate to evaluate the Veteran's disability, warranting the assignment of an extraschedular evaluation that would be greater than the 40-percent schedular evaluation that has been assigned.  See 38 C.F.R. § 3.321(b)(1).  Accordingly, the appeal is denied.


ORDER

Entitlement to an evaluation in excess of 40 percent for fibromyalgia with sleep disturbance and depression on an extraschedular basis is denied.




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


